Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Election/Restrictions
4.	Applicant’s election without traverse of Species A of Figs. 4-7, corresponding to claims 1-9, in the reply filed on 02/15/2022 is acknowledged. Claims 10-20, corresponding to Species B and C, are withdrawn from consideration.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 20170372113 A1).
	Regarding claim 1, Zhang (e.g., Figs. 19-20 and 1) discloses a display device comprising: 
a display panel comprising a base substrate (base substrate including a first base 10, a second base 135, and a light blocking layer 31), a thin-film transistor layer (circuit layer including TFT 121a) on the base substrate, and a light emitting element layer comprising light emitting elements (light emitting element layer including light emitting elements 15a) on the thin-film transistor layer; 
a cover window (cover window 14) on the light emitting element layer; and 
a fingerprint recognition sensor layer (fingerprint sensor layer 2) under the display panel, 
wherein the base substrate comprises a first base (base layer 10), a second base on the first base (base layer 135), and a light blocking layer (light blocking layer 31) between the first base (base layer 10) and the second base (base layer 135), and 
wherein the light blocking layer (light blocking layer 31) comprises holes (holes 32) through which light reflected by a finger (finger including ridges 41 and valleys 42) touching the cover window (cover window 14) passes.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 2-9 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170372113 A1) in view of Zeng (US 20200242319 A1).
Regarding claim 2, Zhang (e.g., Figs. 19-20 and 1) discloses the display device of claim 1, but does not disclose wherein a pitch of the holes is about 1.3 to about 1.5 times a hole-sensor distance. However, Zeng (e.g., Figs. 1-6) discloses a display device similar to that disclosed by Zhang, comprising: a display panel (e.g., Figs. 1 and 4) comprising a light emitting element layer (light emitting element layer 20’ or 20) comprising light emitting elements (light emitting elements 21’ or 21) and a light blocking layer (light blocking layer 30’ or 30), a cover window (cover window 50’ or 50) on the light emitting element layer (light emitting element layer 20’ or 20); and a fingerprint recognition sensor layer (fingerprint sensor layer 40’ or 40) under the display panel, and wherein the light blocking layer (light blocking layer 30’ or 30) comprises holes (holes 31’ or 31) through which light reflected by a finger (finger TB’) touching the cover window (cover window 50’ or 50) passes. Zeng (e.g., Figs. 1-6) further discloses wherein a pitch of the holes is about 1.3 to about 1.5 times a hole-sensor distance, and wherein the hole-sensor distance is a distance from a center point of any one of the holes (e.g., Figs. 2 and 4 and [0076]; v=400um, P>715um, P is a pitch of the holes, and v is a hole-sensor distance). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Zhang or incorporate the teaching from Zhang to the display device of Zeng. The combination/motivation would provide a display device integrated with an optical fingerprint sensor with an effective light collection and an improved image quality.

Regarding claim 3, Zhang in view of Zeng discloses the display device of claim 2, Zeng (e.g., Figs. 1-6) discloses wherein the holes comprise a first hole (e.g., 31a) and a second hole (e.g., 31b), wherein the fingerprint recognition sensor layer (e.g., fingerprint sensor layer 40’ or 40) comprises a first light receiving area (e.g., light receiving area IA1’ or IA1) which receives fingerprint patterns scanned by the reflected light through the first hole (e.g., 31a) and a second light receiving area (e.g., light receiving area IA2’ or IA2) which receives fingerprint patterns scanned by the reflected light through the second hole (e.g., 31b), and wherein the first light receiving area (e.g., light receiving area IA1’ or IA1) and the second light receiving area (e.g., light receiving area IA2’ or IA2) do not overlap each other (e.g., Figs. 6 and 3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Zhang or incorporate the teaching from Zhang to the display device of Zeng for the same reason above.

(e.g., Figs. 1-6) discloses wherein the first light receiving area (e.g., Figs. 6 and 3; light receiving area IA1’ or IA1) and the second light receiving area contact each other (e.g., Figs. 6 and 3; light receiving area IA2’ or IA2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Zhang or incorporate the teaching from Zhang to the display device of Zeng for the same reason above.

Regarding claim 5, Zhang in view of Zeng discloses the display device of claim 4, Zeng (e.g., Figs. 1-6) discloses wherein the first light receiving area (e.g., light receiving area IA1) comprises a first image collecting area (e.g., image sensing area EA1), and the second light receiving area (e.g., light receiving area IA2) comprises a second image collecting area (e.g., image sensing area EA2), and wherein the first image collecting area (image sensing area EA1) and the second image collecting area (image sensing area EA2) are spaced apart from each other (e.g., Fig. 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Zhang or incorporate the teaching from Zhang to the display device of Zeng for the same reason above.

Regarding claim 6, Zhang in view of Zeng discloses the display device of claim 5, Zeng (e.g., Figs. 1-6) discloses wherein the first hole (e.g., 31a), the first image collecting area (e.g., image sensing area EA1), and the first light receiving area (e.g., light receiving area IA1) overlap in a thickness direction (e.g., Fig. 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Zhang or incorporate the teaching from Zhang to the display device of Zeng for the same reason above.

Regarding claim 7, Zhang in view of Zeng discloses the display device of claim 6, Zeng (e.g., Figs. 1-6) discloses wherein the second hole (e.g., 31b), the second image collecting area (e.g., image sensing area EA2), and the second light receiving area (e.g., light receiving area IA2) overlap in the thickness direction (e.g., Fig. 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Zhang or incorporate the teaching from Zhang to the display device of Zeng for the same reason above.

Regarding claim 8, Zhang in view of Zeng discloses the display device of claim 2, Zeng (e.g., Figs. 1-6) discloses wherein each of the holes has a diameter of about 3 um to about 20 um ([0047]; 5um<a<20um). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Zhang or incorporate the teaching from Zhang to the display device of Zeng for the same reason above.

(e.g., Figs. 1-6) discloses wherein an angle at which the reflected light is incident on the holes is about -33 degrees to about 33 degrees ([0076]; e.g., u=1250um and P=720um, corresponding to θ=-16.5° to 16.5°). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng to the display device of Zhang or incorporate the teaching from Zhang to the display device of Zeng for the same reason above.

8.	Claims 21-22 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170372113 A1) in view of Xiao (US 20210066397 A1).
Regarding claim 21, Zhang (e.g., Figs. 19-20 and 1) discloses the display device of claim 1, Zhang (e.g., Figs. 19-20 and 1) discloses wherein the fingerprint recognition sensor layer (fingerprint sensor layer 2) is attached to the display panel, but does not expressly disclose the bonding layer as claimed. However, Xiao (e.g., Figs. 1A-1C) discloses a display device similar to that disclosed by Zhang, further comprising a bonding layer ([0057]; adhesive layer) which is located between the display panel and the fingerprint recognition sensor layer (fingerprint sensor layer 130), wherein the fingerprint recognition sensor layer is bonded to the display panel by the bonding layer ([0057]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Xiao to the display device of Zhang. The combination/motivation would be to integrate an optical fingerprint sensor with a display panel.

(e.g., Figs. 1A-1C) discloses the display device further comprising an infrared blocking filter layer (e.g., Fig. 1C; infrared blocking filter layer 122; [0060] and [0054]) located between the display panel and the bonding layer or between the fingerprint recognition sensor layer and the bonding layer (e.g., Fig. 1C and [0057]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Xiao to the display device of Zhang in view of Zeng. The combination/motivation would be to provide an infrared blocking filter to the optical fingerprint sensor to reduce signal noise and improve detection sensitivity and accuracy.

9.	Claims 23-24 are rejected under 35 U.S.C. 103 as unpatentable over Zhang (US 20170372113 A1) in view of Lee (US 20200059578 A1).
Regarding claim 23, Zhang (e.g., Figs. 19-20 and 1) discloses the display device of claim 1, but does not disclose a protective member, a first bonding layer, and a second bonding layer as claimed. However, Lee (e.g., Fig. 5) discloses a display device further comprising: a protective member (protective member 12; [0024]) located between the display panel (display panel 10; [0016]) and the fingerprint recognition sensor layer (fingerprint sensor 111); a first bonding layer (adhesive layer 13) located between the display panel (display panel 10) and the protective member (protective member 12); and a second bonding layer (adhesive layer 14) located between the fingerprint recognition sensor layer (fingerprint sensor 111) and the protective member (protective member 12), wherein the protective member (protective member 12) is bonded to the (display panel 10) by the first bonding layer (adhesive layer 13), and the fingerprint recognition sensor layer (fingerprint sensor 111) is bonded to the protective member (protective member 12) by the second bonding layer (adhesive layer 14). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee to the display device of Zhang. The combination/motivation would be to integrate an optical fingerprint sensor with a display panel and provide a protection to the fingerprint sensor.

Regarding claim 24, Zhang in view of Lee discloses the display device of claim 23, Lee (e.g., Fig. 5) discloses further comprising an infrared blocking filter layer (infrared blocking filter layer 112; [0021]) which is located between the display panel and the first bonding layer (alternative limitation, therefore, it is interpreted as optional and is not treated on the merits) or between the fingerprint recognition sensor layer (fingerprint sensor 111) and the second bonding layer (adhesive layer 14). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Lee to the display device of Zhang for the same reason above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691